Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2003

R.C. v. Union Twp Bd Ed
Precedential or Non-Precedential: Non-Precedential

Docket 00-2264




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"R.C. v. Union Twp Bd Ed" (2003). 2003 Decisions. Paper 853.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/853


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                             No. 00-2264


                                R.C.,
                                           Appellant

                                  v.

    UNION TOWNSHIP BOARD OF EDUCATION; JAMES CAUFIELD,
         Superintendent; ROBERT BERGEN, Assistant Superintendent;
      GUY BARBATO, Assistant Superintendent; CAROL REYNOLDS,
      Child Study Team Director; RUBY BASKERVILLE, Social Worker;
 MARY CAPRIGLIONE, LDTC; THERESA LAURENCE, Guidance Counselor;
RONALD FREIDBERG, School Psychologist; SAMUEL FORTUNATO, Principal;
  RINA BROYER, Chemistry Teacher; DR. JAEGER, Chairperson of Chemistry
          Department Defendants, as Municipal Entity, as Governmental
   Employees and in their Individual Capacity; THEODORE JAKUBOWSKI;
  KATHLEEN FRENCH, Learning Disability Teacher Consultant; FREEMAN,
                responsible for implementing transition programs

                                   v.

   UNION TOWNSHIP BOARD OF EDUCATION; JAMES CAUFIELD;
      ROBERT BERGEN; GUY BARBATO; CAROL REYNOLDS;
           RUBY BASKERVILLE; MARY CAPRIGLIONE;
 THERESA LAURENCE; RONALD FREIDBERG; SAMUEL FORTUNATO;
                 RINA BROYER; DR. JAEGER,
                                    Third Party Plaintiffs

                                   v.

                           HELENE CARO,
                                       Third Party Defendant
                            __________


      ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY
                                       D.C. Civil No. 94-cv-01068
                           District Judge: The Honorable Katharine S. Hayden


                                       Argued January 10, 2003
                                            __________

                         Before: SCIRICA, BARRY, and SMITH, Circuit Judges

                                   (Opinion Filed: January 28, 2003)
                                           ____________


Rebecca K. Spar, Esquire (Argued)
Cole, Schotz, Meisel, Forman & Leonard
25 Main Street
P.O. Box 800
Hackensack, NJ 07601

Attorney for Appellant


Howard J. Schwartz, Esquire (Argued)
Schwartz, Barkin & Mitchell
1110 Springfield Road
P.O. Box 1339
Union, NJ 07083-1339

Attorney for Appellees


                                              OPINION


PER CURIAM

       Plaintiff R.C. appeals the District Court’s grant of summary judgment in favor of the

Union Township Board of Education and fourteen of its employees. R.C., in a 72 count



                                                   2
Second Amended Complaint, alleged violations of his rights under the Individuals with

Disabilities Education Act, Section 504 of the Rehabilitation Act, the Americans with

Disabilities Act, and the due process and equal protection clauses of the Constitution fo the

United States. He brought his claims both directly and under 42 U.S.C. §§ 1983 and 1985.

Because R.C. was an older high school student when he filed suit in 1994 (and is now a 29

year old man), he has limited the relief he seeks under the plethora of statutes he invokes to

compensatory and punitive damages. We have jurisdiction under 28 U.S.C. § 1291.

        The parties and the District Court are intimately familiar with the lengthy history of

this case, a history that began in the late-1980's and culminated in the decision of the

District Court we are now called upon to review. It would, therefore, serve no useful

purpose to summarize that history or the numerous ways in which R.C. alleges that error

was committed. Suffice it to say, we have reviewed with great care the extensive record in

this case, the decision of the District Court, and the contentions of the parties on appeal.

Our review convinces us that for substantially the reasons set forth by the District court in

its oral opinion of June 26, 2000 and Order of June 29, 2000, the Order of the District

Court will be affirmed.